                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HOWARD E. MARTIN, III,                           :
                                                 :          Case No. 2:18-cv-1147
               Plaintiff,                        :
                                                 :          JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :          Magistrate Judge Vascura
STATE OF OHIO, et al.,                           :
                                                 :
               Defendants.                       :

                                             ORDER

       This matter comes before the Court on the Magistrate Judge’s October 29, 2018, Report

and Recommendation (ECF No. 6), which recommended that Plaintiff Howard E. Martin III’s

“Notice to Appeal” (ECF No. 1) be DISMISSED. The Magistrate Judge screened the claims

upon which Plaintiff did not move for summary judgment pursuant to 28 U.S.C. § 1915(e) and

recommended that Plaintiff’s claims be DISMISSED. The Court hereby ADOPTS the Report

and Recommendation in its entirety based on the independent consideration of the analysis

therein.

                                      I. BACKGROUND

       Following an Ohio State Supreme Court judgment relating to his state-court criminal

conviction, Plaintiff, Howard E. Martin III, a state inmate who is proceeding without the

assistance of counsel, sought to appeal the judgment by filing a document he labeled “NOTICE

OF APPEAL.” (ECF No. 1). However, Plaintiff did not include the required filing fee or an

application to proceed in forma pauperis. (ECF No. 2). As a result, the Magistrate Judge issued a

Notice of Deficiency and advised Plaintiff to proceed by filing a petition for writ of habeas

corpus under 28 U.S.C. § 2254, to the extent he sought an order declaring that his state-court



                                                 1
criminal conviction was obtained in violation of his rights guaranteed under the Constitution.

(ECF No. 3 2-3). Plaintiff subsequently filed his in forma pauperis application along with other

documents and attachments, two of which were titled “COMPLAINT.” (See ECF Nos. 4, 5, and

5-1).

        The Magistrate Judge considered these filings together to determine whether they were

subject to dismissal under § 1915(e). (ECF No. 6 at 5). After construing Plaintiff’s filings

liberally, the Magistrate Judge found that Plaintiff may have been seeking to advance the

following claims: (1) a direct appeal of a judgment the Ohio Supreme Court entered relating to a

state-court criminal case; (2) claims for habeas relief; (3) a First Amendment access-to-courts

claim; (4) a civil perjury claim; (5) due process claims for lost property; and (6) state-law

attorney malpractice claims. (ECF No. 6 at 5-6).

        Plaintiff timely filed an Objection to the Report and Recommendation. (ECF No. 12, 13,

14). In his objection, Plaintiff seems to have appealed each of the above claims and additionally

asserted two more claims: (1) a Sixth Amendment right to a fast and speedy trial claim; and (2)

an Eighth Amendment Cruel and Unusual Punishment claim. (ECF No. 13).

                                II. STANDARD OF REVIEW

        When objections to a magistrate judge’s report and recommendation are received on a

dispositive matter, the assigned district judge “must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28

U.S.C. § 636(b)(1)(C). After review, the district judge “may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1)(C).




                                                  2
        28 U.S.C. § 1915(e)(2) states that when the Court receives a complaint and an application

to proceed in forma pauperis, “[t]he court shall dismiss the case if ... (B) the action ... is frivolous

or malicious [or] fails to state a claim on which relief can be granted....” A complaint is frivolous

if all of the claims made in the complaint lack an arguable or rational basis in either law or

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint must be dismissed

for failure to state a claim upon which relief can be granted if the complaint does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Further, the well-pleaded averments of the complaint

(although not the conclusory ones) must be accepted as true for purposes of determining if a

complaint would survive a motion to dismiss for failure to state a claim upon which relief can be

granted, assuming such a motion were to be filed under Fed. R. Civ. P. 12(b)(6). See Ashcroft v.

Iqbal, 556 U.S. 662 (2009). Finally, the Court keeps in mind the admonition that pro se

complaints are to be construed liberally in favor of the pro se party. Haines v. Kerner, 404 U.S.

519 (1972).

                                  III. LAW AND ANALYSIS

        Plaintiff appears to raise the following objections to the Magistrate Judge’s Report and

Recommendation: (1) a petition for writ of certiorari to the Supreme Court; (2) claims for habeas

relief; (3) a First Amendment access-to-courts claim; (4) a claim for civil perjury; (5) due

process claims for lost property; and (6) State-law attorney malpractice claims. In addition to

these objections, Plaintiff also seems to present two new claims: (1) a Sixth Amendment right to

a fast and speedy trial claim; and (2) an Eighth Amendment cruel and unusual punishment claim.




                                                   3
                 A.      Petition for Writ of Certiorari to the Supreme Court

       In his initial filing, Plaintiff sought to appeal a decision of the Ohio State Supreme Court.

(ECF No. 1). The Magistrate Judge noted in the Report and Recommendation that only the

United States Supreme Court has jurisdiction to hear appeals of state-court decisions and advised

filing a writ of certiorari with the Court. (ECF No. 6 at 6). In his objection to the Report and

Recommendation, it appears Plaintiff instead wishes to file a petition for certiorari to the

Supreme Court for review of a decision by the United States District Court for the Southern

District of Ohio in which appeal to the Sixth Circuit Court of Appeals was denied. (ECF No. 13

at 8-9). See Martin v. E.W. Scripps Co., No. 1:12CV844, 2013 WL 5876172, at *5 (S.D. Ohio

Oct. 30, 2013) (alleging discrimination and retaliation by his former employer, which were

ultimately dismissed by the District Court for failure to state a claim for relief).

       While Plaintiff’s desire to appeal the judgment of the Ohio State Supreme Court was

raised before the Magistrate Judge, his desired appeal of the District Court’s decision was not

raised before the Magistrate Judge and thus waived. Murr v. United States, 200 F.3d 895, 902 n.1

(6th Cir. 2000) (“Petitioner’s failure to raise th[e] claim before the magistrate constitutes

waiver.”). Nevertheless, only the Supreme Court has jurisdiction to review decisions from the

“highest court of a State” or decisions of the courts of appeals. 28 U.S.C. §§1254, 1257.

Therefore, if a plaintiff seeks review of a decision by the Ohio State Supreme Court or the Sixth

Circuit Court of Appeals, despite the apparent waiver, the plaintiff must file a petition for writ of

certiorari directly to the Supreme Court in accordance with the “Rules and Guidance”

promulgated by the Court. Supreme Court Rule 33.1. Particularly, guidance is provided for

litigants to file in forma pauperis under Court Supreme Court Rule 33.1. As such, the Magistrate

Judge did not err in recommending the Court dismiss this action pursuant to § 1915(e)(2).



                                                   4
                                 B.      Claims for Habeas Relief

       Plaintiff maintains the assertion that his trial and appellate counsel in his state-court

criminal actions provided ineffective assistance of counsel in violation of the Sixth Amendment.

(ECF No. 13). In the Magistrate Judge’s Report and Recommendation, these claims were

dismissed without prejudice and Plaintiff was advised to instead appropriately proceed with these

claims in an application for writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 6 at 6-7).

However, Plaintiff appears to regard his objection to the Magistrate Judge’s Report and

Recommendation as his application for writ of habeas corpus and, indeed, titles his objection as

“Writ of Habeas Corpus.” (ECF No. 13).

       An objection to a Magistrate Judge’s Report and Recommendation does not constitute an

application for writ of habeas corpus; instead, an application for writ of habeas corpus must be

filed in accordance with 28 U.S.C. § 2254. Therefore, the Magistrate Judge did not err in

recommending the Court dismiss Plaintiff’s habeas claims without prejudice and instruction to

file a petition for writ of habeas corpus under 28 U.S.C. § 2254. Accordingly, Plaintiff’s Motion

to Enforce Habeas Corpus (ECF No. 23) is also dismissed without prejudice.

                       C.      First Amendment Access-to-Courts Claim

       Plaintiff further maintains his assertion that his constitutional right of access to the courts

was hindered due to his placement in segregation by prison officials. (ECF No. 13 at 4-7). The

Magistrate Judge dismissed this claim for Plaintiff’s failure to allege facts sufficient to state an

access to the courts claim. (ECF No. 7-9.) According to the Report and Recommendation, even if

placed in segregation on April 19, 2018 and August 16, 2018, Plaintiff failed to account for his

failure to file before the due date of his appeal on May 7, 2018. (Id. at 9). Second, Plaintiff failed

to identify an individual responsible, aside from the corrections officers who read him the



                                                  5
conduct reports that apparently led to his segregation. (Id. at 9). Finally, Plaintiff further failed to

include allegations that he intended to pursue a non-frivolous claim. (Id. at 9).

        Under the First and Fourteenth Amendments, prisoners have the right of access to the

courts. See Lewis v. Casey, 518 U.S. 343, 351-54 (1996). In order to state a claim that a state

actor has violated the right of access, a plaintiff must allege an “actual injury,” as well as

demonstrate non-frivolous grounds for his claim. Id. at 349, 353. First, even if placed in

segregation on April 19, 2018, Plaintiff still fails to allege resulting actual injury. In his

Objection, Plaintiff asserts that he did indeed file a timely appeal with the Ohio State Supreme

Court, despite his stint in segregation, but that it was rejected as “insufficient and incomplete.”

He further fails to provide allegations that would allow the Court to determine whether he

intended to pursue a non-frivolous claim. As a result, the Magistrate Judge did not err in

recommending the Court dismiss Plaintiff’s claim pursuant to §1915(e)(2).

                                        D.      Civil Perjury

        Plaintiff appears to maintain his allegation that Winston Kelly Johnson, a witness in

Plaintiff’s state-court criminal trial, fabricated his testimony. (ECF No. 13 at 2). In the

Magistrate Judge’s Report and Recommendation, this claim is dismissed because no cognizable

civil cause of action for perjury exists. (ECF No. 6 at 9-10). See Sutton v. United States Small

Bus. Admin., 92 F. App’x 112, 118 n.5 (6th Cir. 2003). Thus, to the extent that Plaintiff

maintains his allegations of perjury against Johnson, the Magistrate Judge did not err in

recommending the Court dismiss this claim pursuant to § 1915(e)(2).

                          E.      Due Process Claims for Lost Property

        Plaintiff continues to assert that his property was confiscated in violation of his

constitutional rights. (ECF No. 13 at 6-7). The Magistrate Judge dismissed this claim having



                                                   6
found that Plaintiff failed to sufficiently plead that the post-deprivation tort remedies available to

him were inadequate to adjudicate the loss of his property. (ECF No. 6 at 10-12). In his

Objection, Plaintiff maintains his assertion that his property was wrongly considered contraband

and ultimately confiscated by corrections officers. (ECF No. 13 at 6-7).

       When asserting a claim for the “deprivation of a property interest without procedural due

process of law, the plaintiff must plead and prove that state remedies for redressing the wrong

are inadequate.” Vicory v. Walton, 721 F.2d 1062, 1065-66 (6th Cir. 1983). Though Plaintiff

maintains his assertion that his property was wrongly confiscated in his Objection, he still fails

sufficiently to plead or prove that remedies under Ohio law are inadequate for the proper

adjudication of his property loss claims. Therefore, the Magistrate Judge did not err in

recommending the Court dismiss his due process claim relating to the confiscation of his

property pursuant to § 1915(e)(2).

                        F.      Sixth Amendment Right to Speedy Trial

       Plaintiff asserts that he was denied the right to a fast and speedy trial in violation of Ohio

and federal law based on his incarceration for more than 90 days before being brought to trial.

(ECF No. 13 at 3-4). Pursuant to Ohio Revised Code § 2945.71(C)(2), an individual charged

with a felony under Ohio law, “[s]hall be brought to trial within two hundred seventy days after

the person’s arrest.” When calculating an individual’s statutory right to a speedy trial, “each day

during which the accused is held in jail in lieu of bail on the pending charge shall be counted as

three days.” Ohio Rev. Code § 2945.71(E).

       In his Objection, Plaintiff appears to assert that his trial counsel, Raymond Fuller,

misrepresented a waiver of the right to speedy trial, and that had Plaintiff understood the

implications of signing the waiver, he would not have done so. (ECF No. 13 at 3). Under both



                                                  7
Ohio and federal law, a defendant may waive his right to a speedy trial. Westlake v. Cougill, 56

Ohio St. 2d 230, 233 (1978); Zedner v. U.S., 547 U.S. 489, 500-01 (2006) (acknowledging the

ability of a defendant to waive the right to a speedy trial, but with certain limitations). Here, it

appears Plaintiff’s claim relates to the validity of his waiver based on the conduct of counsel. As

such, this claim should more appropriately be raised in a petition for writ of habeas corpus filed

in accordance with 28 U.S.C. § 2254.

       Therefore, notwithstanding Plaintiff’s otherwise failure to raise this claim before the

Magistrate Judge, this claim is dismissed without prejudice to filing a petition for writ of habeas

corpus under 28 U.S.C. § 2254.

              G.      Eighth Amendment Cruel and Unusual Punishment Claim

       In his objection, Plaintiff asserts that prison officials have failed to provide him with

adequate and weather-appropriate clothing, as well as sterile medical supplies. (ECF No. 15 at 7-

8). Under the Eighth Amendment and the Due Process Clause, the State has an obligation to

provide for the “basic human needs—e.g., food, clothing, shelter, medical care, and reasonable

safety” of the individuals it detains. DeShaney v. Winnebago County Dept. of Social Services,

489 U.S. 189, 200 (1989). For challenges to the validity or duration of an inmate’s confinement,

claims are properly brought through a petition for habeas corpus pursuant to 28 U.S.C. § 2254.

Hill v. McDonough, 547 U.S. 573, 579 (2006). However, challenges to the conditions of an

inmate’s confinement are outside the “province of habeas corpus,” but may be brought pursuant

to 42 U.S.C. § 1983. Hill, 547 U.S. at 579.

       In order to bring a § 1983 claim, a plaintiff must plead that: (1) the perpetrator acted

under color of state law; and (2) the conduct deprived the complainant of rights, privileges, or

immunities secured by the Constitution or laws of the United States. Parratt v. Taylor, 451 U.S.



                                                   8
527, 535 (1981); Brandon v. Allen, 719 F.2d 151, 153 (6th Cir. 1983), rev’d and remanded sub

nom, Brandon v. Holt, 469 U.S. 464 (1985).

       Because Plaintiff’s claim was not raised before the Magistrate Judge, but first raised in

his objection to the Magistrate Judge’s final Report and Recommendation, the claim is deemed

waived. As such, the Court will dismiss this claim without prejudice and the Plaintiff may

properly plead his cause of action pursuant to § 1983 in a Complaint before the Court.

                        H.      State-Law Attorney Malpractice Claims

       Throughout his Objection, Plaintiff appears to maintain his assertion that his trial and

appellate counsel were “Bad Intention Value Destroyers” who provided deficient performances.

(ECF No. 13). To the extent that these allegations might constitute state-law attorney malpractice

claims, the Magistrate Judge recommended the Court decline to exercise supplemental

jurisdictions pursuant to 28 U.S.C. § 1367(c)(3).

       A court may decline to exercise supplemental jurisdiction when the court “has dismissed

all claims over which it has original jurisdiction” under 28 U.S.C. § 1367(c)(3). Furthermore,

“[i]f the federal claims are dismissed before trial, that state claims generally should be dismissed

as well.” Brooks v. Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (internal quotations omitted). Here,

no diversity jurisdiction exists under 28 U.S.C. § 1332, because the according to the Complaint,

the Plaintiff and Defendants are citizens of Ohio.

       Because each of Plaintiff’s federal claims are dismissed and because the Court may not

exercise jurisdiction based on diversity of the parties, the Magistrate Judge did not err in

recommending that the Court decline to exercise supplemental jurisdiction over these claims and

dismiss without prejudice.




                                                  9
                                     IV. CONCLUSION

       For the reasons set forth above, Plaintiff’s Objections to the Magistrate Judge’s Report

and Recommendation are OVERRULED. The Court hereby ADOPTS the Magistrate Judge’s

Report and Recommendation. Plaintiff’s claims including: (1) the petition for writ of certiorari to

the Supreme Court of the United States; (2) First Amendment access-to-courts claim; (3) claim

of civil perjury; and (4) due process claims for lost property are DISMISSED pursuant to 28

U.S.C. § 1915(e)(2) for failure to state a claim upon which relief can be granted. Plaintiff’s

claims for habeas relief and a Sixth Amendment right to a fast and speedy trial claim are

DISMISSED WITHOUT PREJUDICE for filing a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Plaintiff’s claim for under the Eighth Amendment for cruel and unusual

punishment is DISMISSED WITHOUT PREJUDICE for filing a claim under 42 U.S.C. §

1983. The Court declines to exercise supplemental jurisdiction pursuant to 28 U.S.C. §

1367(c)(3) over Plaintiff’s state-law attorney malpractice claim, and therefore the claim is

DISMISSED WITHOUT PREJUDICE. Subsequent motions are DENIED AS MOOT.

       IT IS SO ORDERED.



                                                s/ Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              UNITED STATES DISTRICT JUDGE


DATED: June 5, 2019




                                                 10
